Black, J.
(after stating facts). Two allegations of error are presented. The first is that Judge Martin was guilty of an abuse of discretion in refusing to grant appellant’s motion for limitation of judgment to the sum of $126.06, which sum represents appellant’s proven calculation of the out-of-pocket loss suffered by Lenawee county on account of Heflin’s failure of timely appearance for trial. The second is that Judge Martin should have disqualified himself with respect to proceedings under the above statute.
*165As in People v. Benmore, 298 Mich 701, we find no evidence of an abuse of discretion in this record. Appellant became responsible for Heflin’s timely appearance and agreed to pay in default thereof. Heflin did not appear on time. His excuse is not very convincing considering the delay of start, from Chicago for Adrian, until late in the evening previous to the morning of trial. More might be said of the excuse, including the round-about route selected for travel (Chicago to Toledo to Adrian), but we think it quite unnecessary.
The second point — that Judge Martin should have disqualified himself — borders on the frivolous. That the judge was exercised is evident; also understandable. The record shows that appellant, by various means, attempted to apply pressure on the judge in favor of relief from the recognizance. The judge indignantly rejected such effort. Far from criticizing his action in such regard, we are led to commendation thereof. He said, among other things, leading up to his decision:
“In addition to that the court got some other calls from other persons, one call from a Democratic State senator in Detroit who had been called by the bonding company agent. He asked me to do everything I could not to hurt his good friend. * * *
“The prosecutor’s office got calls from people who claimed they were near the Republican headquarters up in Lansing — which I hardly think was proper in this case — and asked in behalf of the grand old party that no action be taken. * * *
“Harry G-oldfarb, claiming to be the general manager of the bonding company, called me * *' * [later] and informed me in no uncertain terms the court had no business to forfeit the bond and that wasn’t the way things were done, and the court should learn better than that.
*166“I asked Mm if lie had offered to send the money in. He said that he would gladly send the $1,000 pver in this case provided we didn’t cash it, a check for the $1,000.
“Now counsel here has likewise made an offer to> have the money turned in. No money has been forthcoming.”
Affirmed. Costs to plaintiff.
Dethmers, C. J., and Carr, Kelly, Smith, Edwards, Voelker, and Kavanagh, JJ., concurred.